   Case 1:09-cr-00466-BMC-RLM Document 487 Filed 12/07/18 Page 1 of 2 PageID #: 6318




                                                       LAW OFFICES OF

                                              IEFFREY         Llcrrvax
                                                   I   I EAST 44TT s'I'REET
                                                           sutTE 50.|
                                              NEW YORK, NEW YORK lOOtT

JEFFREY LICHTMAN                                wwwJêff reyllchtman. com                              PHt 1212¡ 68   I-I   oo   r

JEFFREY EINHORN                                                                                       FX: 12¡2¡   68t-4999
PAUL TOWNSEND


                                                           December 7,2078

         FILED VIA ECF & UNDER SEAL
         Hon. Brian M. Cogan
         United States District Judge
         Eastem District of New York
         225 CadmanPlaza East
         Brooklyn, New York 11217

                   Re: United States v. Guzman Loera, 54 09 CR 466 (BMC)

         Dear Judge Cogan:

               I am writing on behalf of defendant Joaquin Guzman Loera to respectfully request that
        the Court conduct an in camera inspection of certain unredacted $ 3500 material for witness
                                           to determine whether all the redactions are appropriate.
        Specifically,         are a num     of materials which are so heavily redacted that the remaining
        text is difficult to impossible to comprehend.

                For example, 3500I-12,3500J86,                    3500I-88 and 3500I-89 are
        all redacted so heavily - sometimes within a single sentence - that the unredacted material is
        rendered worthless.l We are not necessarily challenging the sections where entire paragraphs are
        redacted, merely where the redactions are tailored throughout the sentence, and result in undue
        hardship discerning the sentence itself. In addition, there are subject areas, names, etc. which are
        redacted inf        $ 3500 materials but are not redacted in                                     $
        3500 materials.2 These inconsistencies are troubling and support a contention that the
        goverrlment has used its unilateral determination to redact inappropriately.




         I Copics
                  of thc 3500 matcrials which the defense submits for review in camcrø are attached.
        2
            Compare   3500-f                  3500f -72 atTI l-2 (narcotics traffickers working
                                 45, atfl 7 with
        onl       tuna fïshing boats named in 3500-f-35 but redacted in 3500f-72);
        compare atso 3500-I-35 at tf 8 with 3500I-88, at p. 3 (bank wherelheld
        accounts named in 3500-f-35 but redacted out in 3500I-88).
Case 1:09-cr-00466-BMC-RLM Document 487 Filed 12/07/18 Page 2 of 2 PageID #: 6319




Jnrrnrv   LlcrrlaN
  Honorable Brian M. Cogan
  December 7,2018
   Page2

         When a dispute arises concerning what is appropriate to disclose to the defense pursuant
  to 18 U.S.C. $ 3500, it is appropriate for the Court to inspect the documents in camera and make
  a determination as to whether the defense is entitled to the material and to what extent. See l8
  U,S.C. $3500 (c); United States v. Gambino, 835 F.Supp74,92 (E.D,N.Y. 1993).

         Should the Court determine that the government's redactions reach beyond what is
  necessary, I am requesting that the govemment provide the defendant appropriate copies of the
  above-mentioned $ 3500 documents as quickly as practicable as




                                              Respectfully submitted,




                                              Jeffrey Lichtman

  enc.

  cc;      All   counsel (by email and ECF)
